Citation Nr: 0030662	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malnutrition.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to June 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a recent letter to the Board, received in September 1999, 
the veteran is apparently asserting a claim for nonservice-
connected disability pension.  Such a claim has not been 
developed on appeal, and is referred back to the regional 
office (RO) for further clarification and/or adjudication.


FINDING OF FACT

There is no competent medical or lay evidence demonstrating 
the presence of any disability due to malnutrition, 
dysentery, or malaria of service origins and there is no 
allegation that such evidence exists.


CONCLUSION OF LAW

Malnutrition, dysentery, and malaria were not incurred or 
aggravated by active service, nor may dysentery or malaria be 
presumed to have been incurred therein.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board would like to first note that it finds that the 
veteran's claims have been adequately developed pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  In this regard, the Board observes that 
the RO repeatedly requested that the veteran identify the 
existence of any relevant medical records that would 
substantiate the veteran's claims, and that the veteran was 
unable to identify any such records.  In addition, in its 
adjudication of this matter, the RO specifically advised the 
veteran that it was denying his claims in part on the basis 
that there was no evidence of a current disability, and that 
this was a critical flaw with respect to all of the veteran's 
claims.  Moreover, although the new law revised the former 
38 U.S.C.A. § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence of a well-grounded claim before the Secretary 
is obligated to assist the claimant in the developing the 
facts pertinent to the claim, the new law does not require 
that the Secretary make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought when there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim (38 U.S.C.A. § 5103A(a)).  Further, there is no 
obligation to obtain a VA medical examination or opinion 
unless the claimant makes a showing with competent evidence 
of current disability or persistent or recurrent symptoms of 
disability.  For the reasons set out below, the Board finds 
the claimant has not made such a showing. 

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malaria or dysentery become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change eliminating the concept of a 
well grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well 
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well grounded claim, this case 
law as to what constitutes "competent" evidence to 
establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the Department 
of Veterans Affairs (VA) is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

None of the veteran's service records discloses any reference 
to malnutrition, dysentery or malaria, or treatment thereof.  
In addition, the veteran has not identified or produced any 
post-service medical evidence of any current disability 
associated with his claimed malnutrition, dysentery or 
malaria.  

In a letter dated in September 1998, the veteran denied 
having been hospitalized since service separation, and 
specifically denied ever being hospitalized at "VMMC."

In response to the RO's January 1999 letter requesting 
supporting medical evidence, in a letter dated in January 
1999, the veteran indicated that he was unable to send any 
medical records.  In his notice of disagreement, received in 
May 1999, the veteran again denied having any medical 
records.

In an affidavit in support of the veteran's claim, dated in 
May 1999, the veteran's spouse asserted that the veteran 
suffered from malnutrition, dysentery and malaria during 
World War II from 1942 to 1943, from 1944 to 1945, and in 
1946, and that the veteran's condition had worsened due to 
old age and disability.  She further indicated that the 
veteran had continually suffered from his "former 
diagnosis" from 1942 to the present, and that following his 
discharge from service, he was not able to pursue any gainful 
occupation due to his physical disability.  She concluded by 
noting that the veteran had been unable to obtain any 
additional records in support of his claims.  She indicated 
that documents in their possession as of 1990 or 1991 were 
destroyed as the result of the eruption of a volcano.

In a letter accompanying his substantive appeal of June 1999, 
the veteran joined in his spouse's assertion that their 
records had been destroyed as the result of a volcanic 
eruption in 1990 or 1991.


II.  Analysis

The Board has reviewed the evidence of record, and finds 
initially that it reveals no competent medical evidence of a 
current diagnosis of malnutrition, dysentery, or malaria, or 
clinically established residuals thereof.  As noted above, 
under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau, supra.  The Board further finds 
that current "disability" means a disability shown by 
competent medical evidence to exist at the date of the filing 
of the claim for service connection or thereafter.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The Court has also held that the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, supra.  Under 
these criteria, "disability" for VA compensation benefit 
purposes is not shown to be present in this case as to any of 
the veteran's claims.  

The veteran and his spouse are also not competent to say 
whether any post-service symptoms were related to 
malnutrition, dysentery and/or malaria, or represented 
residuals of these conditions in service or within one year 
after service.  Espiritu v. Derwinski, supra.  In addition, 
although the veteran and his spouse may be able to provide 
evidence that the veteran experienced certain symptoms 
following service, they are not able to connect post-service 
symptoms to service or a period within one year following 
service, because the underlying disability or disabilities at 
issue (malnutrition, dysentery, and malaria) are not subject 
to lay observation.  Savage v. Brown, supra.  

In summary, the Board finds that there is no competent 
evidence of current diagnosis of malnutrition, dysentery 
and/or malaria, or clinical findings of residuals thereof 
sufficient to indicate current disability.  Moreover, while 
the veteran and his spouse are capable of providing evidence 
of certain persistent or recurrent symptoms of disability, 
they are unable to provide continuity of symptomatology of 
symptoms of these conditions because they are not competent 
to link persistent or recurrent symptoms to an underlying 
disability that is not perceptible to a lay party.  The 
disorders of malnutrition, dysentery or malaria, are medical 
disabilities subject to diagnosis by a party with medical 
expertise, not to a lay person's observation.  The Board 
finds nothing in the recent legislative changes that has 
altered the methods of proof of critical facts set forth in 
the prior case law.  Indeed, the use of the term "competent 
evidence" appears to endorse the concepts set forth in that 
case law.  

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the claimed 
disabilities of malnutrition, dysentery and malaria makes the 
claims so fundamentally defective that they would be 
additionally subject to denial on the basis of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); 38 U.S.C.A. § 5103A(a) (no duty to assist 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim), and 38 U.S.C.A. § 
5103A(d)(2) (no obligation to provide a VA examination when 
evidence of record does not contain competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability, and there is no indication 
that the disability or symptoms may be associated with the 
claimant's active service).  Since the VA does not have an 
obligation to assist the veteran with respect to the 
development of his claims, the Board finds that the claims 
should be denied because of a lack of legal merit.

The Board further notes that while the RO did not adjudicate 
the claims on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  In addition, since the 
record reveals that the veteran had been given notice of the 
need to submit medical evidence as to a current disability 
associated with malnutrition, dysentery and/or malaria, the 
Board's consideration of his claims at this time is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

The claims for service connection for malnutrition, dysentery 
and malaria are denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


